Citation Nr: 0607435	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for urticaria, currently 
evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran has recurrent episodes of urticaria, but the 
condition is responsive to treatment with antihistamines and 
does not cause recurrent debilitating episodes, requiring 
intermittent systemic immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria are not met for a disability rating greater than 
10 percent for urticaria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7825 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

More recently, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"), the United States Court of Appeals 
for Veterans Claims (Court) revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided the required VCAA 
notice in a September 2003 letter (VCAA letter), which was 
sent prior to the RO's initial adjudication of his claim in 
December 2003 in accordance with the holding in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2005).

Here, the VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain his private and VA 
medical records, as well as a recent medical report showing 
findings, diagnosis, and treatment for his claimed 
disability.  In this way, the VCAA letter clearly satisfies 
the first three "elements" of the notice requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA 
letter stated that it was his responsibility to support his 
claim with appropriate evidence and specifically outlined the 
evidence needed.  A more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (Requesting additional evidence supportive 
of the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.


Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4 (2005).  A specific diagnostic code will be 
discussed where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).



Specific rating criteria

The veteran's service-connected urticaria is currently rated 
10-percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7825 (2005).

The Board notes that, effective August 30, 2002, regulatory 
changes were made to the rating criteria for skin disorders 
- including urticaria.  In this case, though, the veteran's 
claim for a higher rating for this condition was received in 
July 2003, after the amended regulations became effective.  
Thus, his claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) and VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Diagnostic Code 7825 states a 10 percent rating is warranted 
where there are recurrent episodes of urticaria occurring at 
least four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating requires recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, requiring intermittent systemic 
immunosuppressive therapy for control.  A 60 percent rating 
requires recurrent debilitating episodes occurring at least 
four times during the past-12 month period despite continuous 
immunosuppressive therapy.

Analysis

The veteran's disability originally was characterized as 
being a mild psycho-physiologic skin reaction under 38 C.F.R. 
§ 4.118, Diagnostic Code 9500.  In December 1981, a VA 
examiner noted the veteran was experiencing chronic skin 
itching and that the itching caused insomnia and self-
consciousness.  He was on medication at the time for this.  
In treatment records dated from November 1999 to September 
2003 from the Syracuse, New York VA Medical Center (VAMC), it 
is noted he received prescriptions from the dermatologist for 
years.  A January 2001 VAMC record states he uses 
antihistamines such as hydroxyzine and ranitidine, as well as 
anti-inflammatories such as triamcinolone to treat his skin.

In a November 2003 psychiatric examination, a VA physician 
opines that the veteran's skin problems were never directly 
related to stressors or anxiety and that the disorder is more 
likely medically based.  The examiner indicated the veteran 
had a successful career and had since retired.  The veteran 
said that when his skin is exposed to sunlight or warmth, he 
gets blisters and itching increases.  He acknowledged that 
medications keep his condition relatively well-controlled 
and that it does not disrupt his life.

In a November 2003 VA skin examination, the physician records 
that the veteran develops wheals and hives with pruritus on 
exposure to sunlight, causing constant itching.  The 
diagnosis was heat-related urticaria.

In its December 2003 decision, based on the two November 2003 
examinations, the RO established that the correct diagnosis 
for the veteran's skin condition was urticaria.  His 
disability rating remained at 10 percent, however.

In his December 2003 notice of disagreement (NOD), the 
veteran agrees that he may have urticaria and that his 
condition is worse during the summer months, when he develops 
skin eruptions.  He emphasizes, though, the fact that he 
experiences itching throughout the year and uses a 
combination of medication and topical creams regularly which 
are a great relief.  

Upon reviewing the rating criteria in relation to the 
veteran's symptomatology, the Board finds that he is entitled 
to no more than a 10 percent disability rating for his 
urticaria.  According to the objective medical evidence of 
record, he experiences multiple (i.e., "recurrent") 
episodes of urticaria during a 12-month period, particularly 
during the summer months.  But this already is fully 
contemplated by his current 10-percent rating, and he readily 
admits that his condition can be treated fairly well with 
anti-histamines.  Also, there is no evidence of record 
suggesting he experiences any debilitating episodes - much 
less on a recurrent basis, or that he previously or currently 
requires systemic immunosuppressive therapy, such as 
corticosteroids, to treat his chronic urticaria.

In a January 2004 letter, the veteran recounted difficulties 
he faces due to his skin condition, such as having to wear 
long sleeves regardless of the temperature, the inability to 
swim in public pools, and being forced to avoid other 
activities he enjoys.  The Board realizes his circumstances 
and has contemplated an extraschedular evaluation.  There has 
been no showing, however, that his urticaria has:  (1) caused 
marked interference with his employment - meaning above and 
beyond that already contemplated by his current 10 percent 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1 (2005); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, for the reasons discussed, the preponderance of 
the evidence is against the claim.  So there is no reasonable 
doubt to resolve in the veteran's favor, and a rating higher 
than 10 percent for his urticaria is not warranted.  See 
38 C.F.R. § 4.3 and Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a rating greater than 10 percent for urticaria 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


